DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The response filed on 3/4/2021 has been entered and made of record.
Application Status 
Claims 3, 13, and 23 were canceled. 
Claims 1-2, 4-12, 14-22, and 24-30 are pending.

Examiner Amendment  
The telephone interview initiated by the Examiner with the Applicant’s Representative Justin Gilleland (Reg. No. 72439) on 3/23/2021 and 4/1/2021 is followed by an authorization for this Examiner's amendment.
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following listing of the claims shall replace all previous versions submitted.

Listing of the Claims:
1.	(Currently Amended)	A window position monitoring system for a vehicle, the window position monitoring system comprising:
	a display screen;
	a camera configured to capture an image for display on the display screen;
	a window position sensor; and
	a controller including a processor and a memory, the memory including instructions that, when executed by the processor, cause the processor to:
	determine a change of a position of a window within a field of view of the camera;
	determine a change in ambient light present proximal an aperture of the camera resulting from the change of the position of the window;
	determine, using the window position sensor, the position of the window relative to one of the field of view of the camera, the aperture of the camera, a closed position of the window, an opened position of the window, or a door of the vehicle;
	modify at least one of a camera setting of the camera and a display screen setting of the display screen based on the determined change of the position of the window and the determined change in the ambient light to account for an absence of the window from at least a portion of the field of view of the camera;
	capture, using the camera, at least one frame of a video of a real-world environment; and
	display, on the display screen, based on the at least one of the camera setting and the display screen setting, the at least one frame of the video of the real-world environment.

2.	(Currently Amended)	The window position monitoring system for the vehicle of claim 1, further comprising a light sensor configured to determine an amount of ambient light present at the aperture of the camera.

3.	(Cancelled)	

4.	(Currently Amended)	The window position monitoring system for the vehicle of claim 1, wherein the display screen includes a portion of a rear-view mirror.

5.	(Currently Amended)	The window position monitoring system for the vehicle of claim 1, wherein the instructions further comprise instructions to cause the processor to:
	display, on the display screen, a window position indicator based on the determined position of the window.

6.	(Currently Amended)	The window position monitoring system for the vehicle of claim 1, wherein the camera is one of a rear-view camera, a side-view camera, and a dash camera.

7.	(Currently Amended)	The window position monitoring system for the vehicle of claim 1, wherein the window is configured to move between a closed state and [[a]] an opened state, wherein the window is positioned between the camera and the real-world environment in the closed state, and wherein the window is or the camera has an unobstructed field of view of the real-world environment.

8.	(Currently Amended)	The window position monitoring system for the vehicle of claim 1, wherein the window is 

9.	(Currently Amended)	The window position monitoring system for the vehicle of claim 1, wherein the camera setting includes at least one of a brightness setting, an exposure setting, a night setting, a day setting, a headlamp glare reduction setting, an LED headlamp flicker reduction setting, or a tinted window setting.

10.	(Currently Amended)	The window position monitoring system for the vehicle of claim 1, wherein the display screen setting includes at least one of a brightness setting, a night setting, a day setting, a headlamp glare reduction setting, or an LED headlamp flicker reduction setting.

11.	(Currently Amended)	A method of monitoring a position of a window, the method comprising:
	determining a change of the position of the window within a field of view of a camera, wherein determining the position of the window comprises determining, using a window position sensor, the position of the window relative to one of the field of view of the camera, an aperture of the camera, a closed position of the window, an opened position of the window, or a door of a vehicle;
	determining a change in ambient light present proximal [[an]] the aperture of the camera resulting from the change of the position of the window;
	modifying at least one of a camera setting of the camera and a display screen setting of a display screen based on the determined change of the position of the window and the determined change in the ambient light to account for an absence of the window from at least a portion of the field of view of the camera;
	capturing, using the camera, at least one frame of a video of a real-world environment; and
	displaying, on the display screen, based on the at least one of the camera setting and the display screen setting, the at least one frame of the video of the real-world environment.

12.	(Currently Amended)	The method of monitoring the position of the window according to claim 11, further comprising determining, using a light sensor, an amount of ambient light present at the camera.

13.	(Cancelled)	
	
14.	(Currently Amended)	The method of monitoring the position of the window according to claim 11, wherein displaying, on the display screen comprises displaying the at least one frame of the video of the real-world environment on at least a portion of a rear-view mirror.

15.	(Currently Amended)	The method of monitoring the position of the window according to claim 11, further comprising displaying, on the display screen, a window position indicator based on the determined position of the window. 

16.	(Currently Amended)	The method of monitoring the position of the window according to claim 11, wherein the camera is one of a rear-view camera, a side-view camera, and a dash camera.

17.	(Currently Amended)	The method of monitoring the position of the window according to claim 11, wherein the window is configured to move between a closed state and [[a]] an opened state, wherein the window is positioned between the camera and the real-world environment in the closed state, and wherein the window is or the camera has an unobstructed field of view of the real-world environment.

18.	(Currently Amended)	The method of monitoring the position of the window according to claim 11, wherein the window is 

19.	(Currently Amended)	The method of monitoring the position of the window according to claim 11, wherein the camera setting includes at least one of a brightness setting, an exposure setting, a night setting, a day setting, a headlamp glare reduction setting, an LED headlamp flicker reduction setting, or a tinted window setting.

20.	(Currently Amended)	The method of monitoring the position of the window according to claim 11, wherein the display screen setting includes at least one of a brightness setting, a night setting, a day setting, a headlamp glare reduction setting, or an LED headlamp flicker reduction setting.

21.	(Currently Amended) A non-transitory computer-readable medium having one or more instructions corresponding to a window position monitoring application that, when executed by a processor, cause the processor to:
	determine a change of a position of a window within a field of view of a camera;
	determine a change in ambient light present proximal an aperture of the camera resulting from the change of the position of the window;
	determine, using a window position sensor, the position of the window relative to one of the field of view of the camera, the aperture of the camera, a closed position of the window, an opened position of the window, or a door of a vehicle;
	modify at least one of a camera setting of the camera and a display screen setting of a display screen based on the determined change of the position of the window and the determined change in the ambient light to account for an absence of the window from at least a portion of the field of view of the camera;
	capture, using the camera, at least one frame of a video of a real-world environment; and
	display, on the display screen, based on the at least one of the camera setting and the display screen setting, the at least one frame of the video of the real-world environment.

22.	(Original) The non-transitory computer-readable medium of claim 21, wherein the instructions further comprise instructions to cause the processor to:
	determine, using a light sensor, an amount of ambient light present at the camera.

23.	(Cancelled)	

24.	(Original) The non-transitory computer-readable medium of claim 21, wherein the instructions further comprise instructions to cause the processor to:
	display the at least one frame of the video of the real-world environment on at least a portion of a rear-view mirror.

25.	(Original) The non-transitory computer-readable medium of claim 21, wherein the instructions further comprise instructions to cause the processor to:
	display, on the display screen, a window position indicator based on the determined position of the window.

26.	(Original) The non-transitory computer-readable medium of claim 21, wherein the camera is one of a rear-view camera, a side-view camera, and a dash camera.

27.	(Currently Amended) The non-transitory computer-readable medium of claim 21, wherein the window is configured to move between a closed state and [[a]] an opened state, wherein the window is positioned between the camera and the real-world environment in the closed state, and wherein the window is or the camera has an unobstructed field of view of the real-world environment.

28.	(Currently Amended) The non-transitory computer-readable medium of claim 21, wherein the window is 

29.	(Original) The non-transitory computer-readable medium of claim 21, wherein the camera setting includes at least one of a brightness setting, an exposure setting, a night setting, a day setting, a headlamp glare reduction setting, an LED headlamp flicker reduction setting, or a tinted window setting.

30.	(Original) The non-transitory computer-readable medium of claim 21, wherein the display screen setting includes at least one of a brightness setting, a night setting, a day setting, a headlamp glare reduction setting, or an LED headlamp flicker reduction setting.


Allowable Subject Matter
Claims 1-2, 4-12, 14-22, and 24-30 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention relates to a method and a window position monitoring system for monitoring a position of a window and adjusting settings of a camera and/or a display screen based on the position of the window.  The method and the system use a window position sensor to detect the position of the window whether it is open, close, or partially open, determine a change in ambient light proximal to an aperture of the camera due to the change of the window position, adjust the camera’s setting and/or the display setting based on a result of the change in the ambient light, control the camera to capture a scene outside of the vehicle, then display the captured scene on the display based on at least the camera setting or the display setting. A thorough prior art search 
Prior arts were applied for claims in the previous Office actions. Please see the Final Office action mailed on 12/4/2020 for details.  However, upon consideration of the amended claims and the Applicant’s arguments, the applied references do not anticipate the distinct features in the instant invention. In addition there is no articulate reasoning from the applied references to combine all of the applied references to arrive in the context of the claimed invention.  As a result, claims 1-2, 4-12, 14-22, and 24-30 are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408).  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished